Citation Nr: 0914445	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO received the Veteran's initial claim for 
disability compensation, a claim for service connection for 
acquired psychiatric disability, to include anxiety, 
depression, and PTSD, in September 2005.

2.  The Veteran's claimed stressor of providing assistance 
during a fire aboard the USS Oriskany in October 1966, in 
which 44 crewmen were killed and many more were injured, 
while he was a member of the crew of the USS Franklin D. 
Roosevelt, is corroborated by his service personnel records 
in the context of other information in the claims file and 
the public historical record.

3.  From September 2005 forward, the Veteran's acquired 
psychiatric disability has been characterized and diagnosed 
by VA and private physicians as PTSD, and an anxiety disorder 
with features of PTSD, at least as likely as not related to 
in-service experiences and a corroborated stressor.


CONCLUSION OF LAW

Acquired psychiatric disability other than dementia, 
variously diagnosed as PTSD, and an anxiety disorder with 
features of PTSD, was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims (Court) held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim." 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the veteran's personal 
participation in claimed stressor events.  In Suozzi, the 
Court rejected such a narrow definition for corroboration and 
instructed that "in insisting that there be corroboration of 
every detail including the appellant's personal participation 
. . ., defines 'corroboration' far too narrowly."  Id. at 
311.  Thus, Suozzi makes clear that corroboration of every 
detail is not required.  The veteran need not prove his 
physical proximity to, or firsthand experience with, attacks 
cited as stressors.  His presence with his unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In Pentecost, it was 
noted there that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  In that case, the 
veteran's unit records were held to be clearly credible 
evidence that the rocket attacks that the veteran alleged did 
in fact occur.  The Board's finding of fact in Pentecost that 
the veteran did not corroborate his alleged in-service 
stressor with independent evidence, since they did not prove 
his personal participation in the attacks reflected in his 
unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 
16 Vet. App. at 129; Suozzi 10 Vet. App. at 307.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Background

The Veteran contends that he has incurred psychiatric 
disability, to include anxiety, depression, and PTSD, as a 
consequence of traumatic events in the off-shore waters of 
Vietnam during the Vietnam War.

The Veteran's service treatment records are silent for 
psychiatric disability.  He was clinically evaluated as 
psychiatrically normal at his July 1964 service enlistment 
examination and at his July 1968 service separation 
examination.

Service personnel records reflect that the Veteran served on 
the USS Franklin D. Roosevelt from August 1966 to December 
1966.  He was issued the Vietnam Service Medal for service in 
the Vietnam area during this period.  

It is a matter of public historical record, and is adequately 
documented in the claims file, that in October 1966 the USS 
Franklin D. Roosevelt gave medical assistance to the USS 
Oriskany due to a fire in which 44 crewman were killed and 
many more were injured.  Among several claimed stressors, the 
Veteran has contended that his witnessing of and 
participation in this event has resulted in current 
psychiatric disability, claimed as anxiety, depression, and 
PTSD.

Private records of treatment from March 2000 reflect that the 
Veteran was treated for depression, mood swings, anxiety, and 
anger problems

At a January 2003 detailed private psychological assessment 
for the purpose of determining whether or to what extent the 
Veteran had dementia, J.D., Ph.D., noted by history that the 
Veteran was having flashbacks of war experiences, including 
the loss of quite a few airmen during service, and that the 
Veteran was close to tears as he discussed these experiences.  
He opined that it was clear that the Veteran held back much 
emotion related to these early experiences.  Results of 
detailed psychological testing were consistent with dementia.  
The Veteran began to receive ongoing treatment for dementia.

In records of private treatment with D.G., M.D., dated in 
September 2005, it is indicated that the Veteran's wife 
wondered whether the Veteran might have PTSD.  Dr. D.G. noted 
that the Veteran's short term memory was poor, but that the 
Veteran did recollect his time in Vietnam.  The physician 
wrote that it was certainly plausible that prior to 
Alzheimer's disease the Veteran had symptoms of PTSD due to 
his Vietnam experiences.  

Three days later in September 2005, VA received the Veteran's 
first claim for VA compensation benefits, a claim for service 
connection psychiatric disability to include anxiety, 
depression, and PTSD.  Accompanying the claim was a letter 
from Dr. D.G. in which he opined that prior to the Veteran's 
diagnosis of Alzheimer's disease in 2003, he experienced 
symptoms and signs of PTSD, based on anxieties, nightmares 
with cold sweats over his Vietnam War experiences, and 
episodes of depression.

At a thorough and detailed VA examination in January 2006, 
the Veteran was diagnosed as having dementia with behavioral 
disturbance, and an anxiety disorder, not otherwise 
specified, with features of PTSD.  The VA examiner opined 
that it was at least as likely as not that the Veteran's 
anxiety problems were caused by his service in the Navy.  The 
experiences referred to included a relatively detailed 
account of the fire on the USS Oriskany, and the Veteran was 
reported to have become tearful when talking about this 
event.  The examiner noted that the Veteran's dementia had 
made it more difficult for him to control his symptoms of 
anxiety and frustration.

In a detailed private medical opinion prepared in August 
2006, A.W.A., Ph.D., LP, diagnosed the Veteran as having PTSD 
due to his experiences while service in the U.S. Navy off the 
coast of Vietnam during the Vietnam War.  By history, Dr. 
A.W.A. wrote that one of the worst traumatic experiences the 
Veteran had was his involvement in the rescue and recovery 
operation of servicemen caught in the big explosion that 
occurred on the carrier Forrestal.  (The Board acknowledges 
that, as the Veteran had indicated on many previous 
occasions, the fire and rescue effort in which he took part 
occurred on the USS Oriskany.  The tragic fires aboard both 
the USS Oriskany and USS Forrestal constitute well-documented 
historical facts.  As of August 2006 it was well-documented 
that the Veteran was suffering from severe dementia, and he 
was likely vulnerable to confusion between the two well-known 
events.  The fire aboard the USS Forrestal took place on July 
29, 1967, at a time neither the Veteran nor the USS Franklin 
D. Roosevelt was in the waters of Vietnam.)

The Veteran seeks service connection for acquired psychiatric 
disability apart from his dementia.  The current diagnoses of 
this psychiatric disability during the pendency of his claim 
from September 2005 forward (see McClain v. Nicholson, 21 
Vet. App. 319, 321-323 (2007)) have been PTSD, based in large 
part on the corroborated stressor of his ship's rescue effort 
of personnel on the USS Oriskany (see Suozzi v. Brown, 10 
Vet. App. 307 (1997)) and an anxiety disorder with features 
of PTSD.  That the Veteran found the memory of his Vietnam 
duty distressing is illuminated by the January 2003 report of 
a private psychological assessment for dementia, conducted 
years before his original September 2005 claim for VA 
compensation benefits, in which it was noted incidentally 
that the Veteran found his Vietnam service traumatizing and 
that it was clear he was holding back tears and much emotion 
when discussing this period of his life.  From a reading of 
the January 2006 VA examination report and the September 2005 
private physician's notes and letter, it is evident that the 
progress of the Veteran's dementia has affected the nature of 
his diagnosed service-related psychiatric disability.  There 
is essentially no medical opinion evidence against the 
Veteran's claim that his current acquired psychiatric 
disability (other than dementia), however diagnosed, is 
related to wartime experiences in Vietnam.  As a result, and 
affording reasonable doubt in favor of the Veteran, 
entitlement to service connection for the Veteran's current 
acquired psychiatric disability is warranted.  

To the extent that service connection for depression is not 
specifically granted in today's decision, this is not a 
denial of service connection for any aspect of the Veteran's 
current acquired psychiatric disability.  Rather, the grant 
of service connection in this matter is for the Veteran's 
acquired psychiatric disability (other than dementia) as 
characterized and formally diagnosed by private and VA 
medical professionals as it has existed and evolved for the 
period from September 2005 (the date of the Veteran's claim 
for service connection) forward, in the context of the 
Veteran's worsening non-service-connected dementia.  This 
would not exclude rating of depressive symptoms associated 
with the Veteran's PTSD or anxiety disorders.

Accordingly, entitlement to service connection for the 
Veteran's acquired psychiatric disability other than 
dementia, variously diagnosed during the pendency of the 
current claim as PTSD, and an anxiety disorder with features 
of PTSD, is warranted.





ORDER

Entitlement to service connection for the Veteran's acquired 
psychiatric disability other than dementia, variously 
diagnosed as PTSD, and an anxiety disorder with features of 
PTSD, is granted.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


